Citation Nr: 0807128	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  What rating is warranted for chronic sinusitis, status 
post septoplasty, currently evaluated as 10 percent 
disabling.

2.  What rating is warranted for thoracolumbar degenerative 
joint disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from January 1983 to August 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Atlanta, 
Georgia, which continued the veteran's currently assigned 
ratings.

The veteran testified at a Travel Board hearing in November 
2007 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

The veteran has presented an informal claim for an increased 
rating for gout.  This claim has not been considered by the 
RO, much less denied and timely appealed to the Board.  So, 
it is referred to the RO for appropriate action, as the Board 
does not currently have jurisdiction to consider it.  38 
C.F.R. § 20.200 (2007); Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran's current claim was received by the RO in 
February 2003.  In September 2003, the criteria for rating 
all spinal disorders save for intervertebral disc syndrome 
were changed.  68 Fed. Reg. 51454-51458 (2003).  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulatory change specifically permits 
retroactive application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 
No. 7-2003 (Nov. 19, 2003); VAOPGCPREC No. 3-2000 (April 10, 
2000).

Unfortunately, the Statement of the Case only informed the 
veteran of the current spine rating criteria, notwithstanding 
the fact that the "old" criteria were still in effect, both 
when his claim was received and upon issuance of the May 2003 
rating decision.  A supplemental statement of the case was 
not issued prior to the certification of the appeal to the 
Board.  Thus, the veteran is entitled to notice of the 
"old" rating criteria, i.e., 38 C.F.R. § 4.71a (2002), and 
consideration of his claim under the criteria most favorable 
to him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

There also is the matter of the veteran's assertion at the 
hearing that his low back disorder had increased in severity 
since his last VA examination in May 2003.  Transcript, pp. 
10-13.  The range of motion findings noted in a March 2004 
private report of Dr. Shutack show a decreased range of 
motion when compared to the May 2003 VA examination.  Dr. 
Shutack also noted muscular spasm, whereas the VA examiner 
noted no evidence of spasm in 2003.  The veteran is entitled 
to a new VA examination where there is evidence that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  

Finally, the veteran testified in November 2007 that he 
experienced headaches, constant sinus drainage, which turned 
yellow, that he took six to seven courses of antibiotics a 
year, and that he may well require additional surgery.  
Transcript, pp. 3-5, 5-17.  Hence, the evidence indicates 
current examinations are needed for full appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the veteran for his low back and 
sinus disorders since January 2003.  After 
securing the necessary release, the RO 
should obtain any related records not 
already in the claims file, including 
ongoing VA treatment records.

3.  After the above is complete, the RO 
will arrange VA orthopedic, neurological, 
and eye, ear, nose, and throat examinations 
to determine the current severity of the 
veteran's low back and sinus disorders.  
The claims folder must be made available to 
the examiners for review as part of the 
examinations.

In addition to addressing the range of 
thoracolumbar motion, the orthopedist and 
neurologist are to address the extent of 
any functional loss of use of the 
thoracolumbar spine due to pain/painful 
motion, weakness or premature fatigability, 
incoordination, limited or excess movement, 
etc., including at times when the veteran's 
symptoms are most prevalent - such as 
during flare-ups or prolonged use.  If 
possible, these findings should be 
portrayed in terms of degrees of additional 
loss of motion.  The examiners are to note 
the frequency of any physician prescribed 
bed rest.

The ear, nose and throat specialist is to 
review the claims file for any entries 
related to physician-prescribed antibiotics 
for the sinus disorder.  If any are noted, 
the examiner is to describe the frequency.

4.  The veteran is hereby notified that it is 
his responsibility to report for the VA 
examinations, to cooperate in the development 
of the claim, and that the consequences for 
failure to report for any VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2007). In 
the event that the veteran does not report for 
any ordered examination, documentation should 
be obtained which shows that notice scheduling 
the examination was sent to the last known 
address prior to the date of the examination.  
It should also be indicated whether any notice 
that was sent was returned as undeliverable.

5.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

6.  Then readjudicate the veteran's claims 
in light of the additional evidence 
obtained.  If the claims are not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

